Citation Nr: 1722357	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  06-17 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a cardiovascular accident (CVA).

3. Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel

INTRODUCTION

The appellant's spouse served in the Army National Guard from August 1973 to November 2003.  His National Guard service included various periods active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  He died in June 2011, during the pendency of an appeal before the Board.  

This matter comes before the Board of Veterans' Appeals (Board) following a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the rating action, the RO denied claims of entitlement to service connection for hypertension, a CVA, and a heart disability.

In October 2013, the Board remanded the case for further evidentiary development.  As discussed below, though some requested development was completed, it was not completed adequately.  The matter must be remanded for full compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2013 remand instructions directed the AOJ to undertake any additional notification and/or development deemed warranted and readjudicate the claims pursuant to 38 U.S.C.A. § 5121A, and issue the appellant a statement of the case if the claims remain denied.  In a September 2011 statement, the appellant elected to have the case reviewed by a Decision Review Officer (DRO) and requested that a statement of the case be furnished.  It does not appear that the DRO process has been completed and no statement of the case is reflected in the record.  

In fact, there are absolutely no documents in the file at all that post-date the Board's Remand.  It appears the claim was recertified to the Board from the RO with absolutely no action taken at all.  There is a comment on the recertification form in June 2016 that it was being recertified following a substitution decision and that the Pension Management Center was working on a claim for Dependency and Indemnity Compensation.  Again, these claims arise from an appeal pending at the time of the Veteran's death and regardless of the outcome of the appellant's DIC claim, she is entitled to a statement of the case on these issues.  
 
Because the AOJ has neither readjudicated the claims pursuant to 38 U.S.C.A. § 5121A, nor issued the appellant a statement of the case so that she may be properly put on notice of the reasons for the AOJ's determinations on the underlying claims, a remand is necessary.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1. Undertake any additional notification and/or development deemed warranted, including completion of the elected DRO process, and adjudicate the claims pursuant to 38 U.S.C.A. § 5121A.

2. If any benefit sought on appeal remains denied, furnish the appellant and her representative an appropriate statement of the case/supplemental statement of the case that includes clear reasons and bases for all determinations, with citation to all pertinent laws and regulations, and afford them an appropriate time period for response.




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

